DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
     A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.
Response to Arguments
Applicant’s arguments filed on January 13, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on January 13, 2021 has been entered.
The amendment of claims 1, 3, 7 and 8 is acknowledged.
Claim Rejections - 35 USC § 103
   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tomono’851 (US 2016/0291851), and further in view Okada’698 (US 2014/0168698).
     With respect to claim 1, Tomono’851 teaches an information processing apparatus (Fig.1, item 10) comprising: 
     a first network interface [regarding to the wireless communication device 19 shown in Fig.1] configured to perform network communication externally; 
     a second network interface [regarding to the wired communication device 20 shown in Fig.1] different from the first network interface and configured to perform network communication externally, 
     wherein the first network interface and the second network interface are able to become connected to external networks different from each other [as shown in Fig.1, the wireless communication device 19 (the first network interface) is connected to the 1st AP 151 and the wired communication device 20 (the second network interface) is connected the LAN cable 15]; 
     a storage device [regarding to the ROM 12, RAM 13 and NVRAM 14 shown in Fig.1], wherein management information including first management information corresponding 
      at least one processer (Fig.1, item 11) that executes a set of instructions, the instructions, when executed, causing the information processing apparatus to perform operations. 
     Tomono’851 does not teach providing a first setting screen to an external apparatus, wherein, in a case where an acquisition request for acquiring the first setting screen is received from a first external apparatus via the first network interface, the first setting screen on which the first management information is changeable and the second management information is not changeable is provided to the first external apparatus, and wherein, in a case where an acquisition request for acquiring the first setting screen is received from a second external apparatus via the second network interface, the first setting screen on which the first management information is not changeable and the second management information is changeable is provided to the second external apparatus.

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tomono’851 according to the teaching of Okada’698 to have MFP (Fig.1, item 10 in Tomono’851) to transmit its operation screen to the PC (Fig.1, item 30 in Tomono’851) because this will allow an operator to configure the MFP via his/her computer.
     The combination of Tomono’851 and Okada’698 does not teach wherein, in a case where an acquisition request for acquiring the first setting screen is received from a first external apparatus via the first network interface, the first setting screen on which the first management information is changeable and the second management information is not changeable is provided to the first external apparatus, and wherein, in a case where an acquisition request for acquiring the first setting screen is received from a second external apparatus via the second network interface, the first setting screen on which the first management information is not changeable and the second management information is changeable is provided to the second external apparatus.
     Since Tomono’851 has suggested that MFP (Fig.1, item 10) provides a screen (Fig.2A) which enables only the wireless communication settings associated with the wireless communication device (Fig.1, item 19) (the first network interface) to be changed and the MFP (Fig.1, item 10) provides a screen (Fig.3) which enables only the wired communication settings associated with the wired communication device (Fig.1, item 20) (the second network interface) to be changed, and Okada’698 teaches that the 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tomono’851 and Okada’698 to enable the MFP (Fig.1, item 10 in Tomono’851) to provide a screen (Fig.2A in Tomono’851) which enables only the wireless communication settings associated with the wireless communication device (Fig.1, item 19 in Tomono’851) (the first network interface) to be changed to an external terminal when the external terminal requests the MFP for the wireless communication setting screen via the wireless communication (wherein, in a case where an acquisition request for acquiring the first setting screen is received from a first external apparatus via the first network interface, the first setting screen on which the first management information is changeable and the second management information is not changeable is provided to the first external apparatus), and to enable the MFP (Fig.1, item 10 in Tomono’851) to provide a screen (Fig.3 in Tomono’851) which enables only the wired communication settings associated with the wired communication device (Fig.1, item 20 in Tomono’851) (the first network interface) to be changed to an external terminal when the external terminal requests the MFP for the wired communication setting screen via the wired communication (wherein, in a case where an acquisition request for acquiring the first setting screen is received from a second external apparatus via the second network interface, the first setting screen on which the first management information is not 
     With respect to claim 6, which further limits claim 1, Tomono’851 teaches wherein the information processing apparatus has a data transmission function [regarding to the facsimile function 212 shown in Fig.1], 
     wherein, in the information processing apparatus, an address book to be used for the data transmission function is managed for each network interface individually, and wherein the first management information is management information of an address book associated with the first network interface, and the second management of an address book associated with the second network interface [the address books is being configured according to the designated network security (Fig.10 and Fig.11). As shown in Fig.4B, the wireless network’s security is being configured according to the user instructions.  Therefore, the address book to be used for the data transmission function is being managed according to network security for the wireless communication device (Fig.1, item 19) (the first network interface) and the wired communication device (Fig.1, item 20) (the second network interface) individually.]
     With respect to claim 7, it is a method claim that claims how the information processing apparatus of claim 1 to configure setting for both of the first network interface and the second network interface.  Claim 7 is rejected for the same manner as described in the rejected claim 1.
     With respect to claim 8, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 8 claims how the 
Claim Rejections - 35 USC § 103
   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tomono’851 (US 2016/0291851), Okada’698 (US 2014/0168698) and further in view of Kamoi’753 (US 2013/0141753).
     With respect to claim 2, which further limits claim 1, Tomono’851 teaches wherein the operations further comprise setting a first setting in which the first management information is not changeable through the second network interface and the second 
     The combination of Tomono’851 and Okada’698 does not teach a second setting in which the first management information is changeable through the second network interface and the second management information is changeable through the first network interface by the information processing apparatus.  
     Kamoi’753 teach a second setting in which the first management information is changeable through the second network interface and the second management information is changeable through the first network interface by the information processing apparatus [as shown in Fig.3A, the TCP/IP setting and the SNMP setting are being shared by the wired communication unit (Fig.1, item 118) and the wireless communication unit (Fig.1, item 119). Therefore, the TCP/IP setting and the SNMP setting (a second setting in which the first management information) is considered changeable through the second network interface and the TCP/IP setting and the 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tomono’851 and Okada’698 according to the teaching Kamoi’753 to include the network settings to be shared by the wired communication device and the wireless communication device because this will allow the network settings to be configured more effectively.
Claim 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tomono’851 (US 2016/0291851), Okada’698 (US 2014/0168698), Kamoi’753 (US 2013/0141753) and further in view of Haba’066 (US 2017/0098006).
     With respect to claim 3, which further limits claim 2, the combination of Tomono’851, Okada’698 and Kamoi’753 does not teach wherein the operations further comprise determining, based on identification information included in the acquisition request for acquiring the first setting screen for changing the management information, whether or not the acquisition request is an acquisition request by a user who has first authority, and controlling such that, in a case where the acquisition request is determined to be an acquisition request by a user who has the first authority, the first management information and the second management information are permitted to be changed by an operation by the user via the first setting screen.
     Haba’066 teaches wherein the operations further comprise determining, based on identification information included in the  acquisition request for acquiring the first setting 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tomono’851, Okada’698 and Kamoi’753 to have the administrator to login to the MFP before configured the network setting of the MFP because this will allow enhance the security of the MFP.
     The combination of Tomono’851, Okada’698, Kamoi’753 and Haba’066 does not teach whether or not the acquisition request is an acquisition request by a user who has first authority, and controlling such that, in a case where the acquisition request is determined to be an acquisition request by a user who has the first authority, the first management information and the second management information are permitted to be changed by an operation by the user via the first setting screen.
     Since Tomono’851 has suggested to configure the settings of the wireless communication device (Fig.1, item 19) (the first network interface) and the wired communication device (Fig.1, item 20) (the second network interface) (Fig.2A and Fig.3), Okada’698 teaches the external terminal (Fig.1, item 30) displays the remote screen (Fig.11) associated with the MFP (Fig.1, item 10) after receiving it from the MFP (Fig.7, step S19), Kamoi’753 teaches the TCP/IP setting and the SNMP setting are being shared by the wired communication unit (Fig.1, item 118) and the wireless communication unit (Fig.1, item 119), and Haba’066 teaches that an administrator needs to login to the MFP in order to configure the network settings of the MFP (paragraph 69), therefore, it would have been obvious to a person of ordinary skill in the 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tomono’851, Okada’698, Kamoi’753 and Haba’066 to have the administrator to login to the MFP via an external terminal in order to configure the network settings of the MFP and then allow the said administrator to configure the settings of the wireless communication device (the first network interface), the wired communication device (the second network interface) and the shared settings including TCP/IP setting and the SNMP via the configuration screen displayed on the external terminal (whether or not the acquisition request is an acquisition request by a user who has first authority, and controlling such that, in a case where the acquisition request is determined to be an acquisition request by a user who has the first authority, the first management 
     With respect to claim 4, which further limits claim 3, the combination of Tomono’851, Okada’698, Okada’698 and Kamoi’753 does not teach wherein, the first authority is administrator authority and the user having the first authority is allowed to set the first setting or the second setting via a second setting screen.
     Haba’066 teaches that an administrator needs to login to the MFP in order to configure the network settings of the MFP (paragraph 69).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tomono’851, Okada’698 and Kamoi’753 to have the administrator to login to the MFP before configured the network setting of the MFP because this will allow enhance the security of the MFP.
     The combination of Tomono’851, Okada’698, Kamoi’753 and Haba’066 does not teach wherein, the first authority is administrator authority and the user having the first authority is allowed to set the first setting or the second setting via a second setting screen.
     Since Tomono’851 has suggested to configure the settings of the wireless communication device (Fig.1, item 19) (the first network interface) and the wired communication device (Fig.1, item 20) (the second network interface) (Fig.2A and Fig.3), Okada’698 teaches the external terminal (Fig.1, item 30) displays the remote 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tomono’851, Kamoi’753 and Haba’066 to have the administrator to login to the MFP via an external terminal in order to configure the network settings of the MFP and then allow the said administrator to configure the settings of the wireless communication device (the first network interface), the wired communication device (the second network interface) via the configuration screen displayed on an external terminal (wherein, the first authority is administrator authority and the user having the first authority is allowed to set the first setting or the second setting via a second setting screen) because this will enhance the security of the MFP.
claim 5, which further limits claim 1, Tomono’851 teaches wherein the first management information is network setting of the first network interface, and the second management information is network setting of the second network interface [the settings of the wireless communication device (Fig.1, item 19) (the first network interface) and the wired communication device (Fig.1, item 20) (the second network interface) are being configured via the configuration screens (Fig.2A and Fig.3)].
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.